Lansden, J. A special statute, Ill. Rev. Stat. 1947, Chap. 65, Secs. 37-39, permits a county, within the borders of which is located a State penal or charitable institution, to bring an action in this Court to recover from respondent the necessary expenses incurred by it or its officers by reason of habeas corpus proceedings therein by or on behalf of inmates of such institution, who were not residents of the county at the time of commitment, and who were not committed by any court of such county. Proceeding under such.statute, claimant, County of Will, State of Illinois, within the borders of which is located the Illinois State Penitentiary, seeks to recover from respondent the sum of $522.00. Claimant has previously been granted two awards in similar cases under the same statute. County of Will v. State, 18 C.C.R. 189, and No. 4218, opinion filed May 9, 1950. Those cases and County of Randolph v. State, No. 4157, opinion filed February 14, 1950, control this case, and are authorities for an award in this case. A stipulation of facts has been filed herein, and is hereby approved. The stipulation discloses that claimant has complied with all statutory prerequisites to recovery. From March 31, 1949, through October 27, 1949, sixty-seven petitions for Writs of Habeas Corpus were filed in the Circuit Court of Will County, Illinois, by inmates of the Illinois State Penitentiary, who were not residents of the County of Will, or committed by any court therein. In each case the Clerk of the Circuit Court would be entitled to a fee of $5.00, Ill. Rev. Stat. 1947, Chap. 53, Sec. 31, or a total of $335.00. In addition, in some of these cases the Clerk furnished photostatic copies of court records and documents to petitioners, and, in others, including six wherein petitioners paid the filing fee, a photo static copy of the petition was furnished to the Attorney General of the State of Illinois. The cost of such photostatic copies amounted to $187.00. Claimant seeks no other reimbursable expenses, but is entitled to an award of the full amount sought. An award is, therefore, entered in favor of the County of Will, State of Illinois, in the sum of $522.00.